                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SCOTT A. YOUNGMARK,

                    Petitioner,
                                                    Case No. 18-cv-911-pp
      v.

GARY BOUGHTON,

                    Respondent.


ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION (DKT.
NO. 19), GRANTING MOTION TO APPEAL WITHOUT PREPAYMENT OF THE
 FILING FEE (DKT. NO. 21), DENYING AS MOOT MOTION TO STAY (DKT.
      NO. 25) AND GRANTING MOTION TO MOVE FORWARD WITH
              RECONSIDERATION MOTION (DKT. NO. 28)


      On February 24, 2020, the court issued an order adopting Magistrate

Judge Jones’s recommendation to dismiss the petition as time-barred under 28

U.S.C. §2244(d). Dkt. No. 17. It entered judgment the same day. Id. A week

later—March 3, 2020—the court received the petitioner’s motion for

reconsideration, a brief, and seven pages of supporting materials. Dkt. Nos. 19,

19-1, 19-2. Six days later, the petitioner filed a notice of appeal, dkt. no. 20,

and a motion for leave to appeal without prepaying the $505 appellate filing

fee, dkt. no. 21. On March 23, 2020, the petitioner filed a motion to stay

proceedings in his appellate case until the court decided the petitioner’s motion

for reconsideration. Dkt. No. 25. On June 1, 2020, the court received the

petitioner’s motion to move forward with the reconsideration motion, indicating

that he’d received several orders from the Seventh Circuit, asking the

                                         1

           Case 2:18-cv-00911-PP Filed 07/01/20 Page 1 of 20 Document 31
respondent for the status of the motion to reconsider. Dkt. No. 28. The

respondent also has written the court, indicating that the Seventh Circuit has

asked him to enquire when this court plans to rule. Dkt. No. 30.

I.    Motion for Reconsideration (Dkt. No. 19)

      A.     Background

      The petitioner filed a document captioned as a “Motion for

Reconsideration Service for Petition for Review Supreme Court of Wisconsin.”

Dkt. No. 19-2. While captioned as a motion, the body of the document is a

letter addressed to the clerk. Id. at 1. The letter states that the court

“mistakenly overlooked the one year limit” of his filing his petition for review

with both the Wisconsin Supreme Court and the attorney general, and says

that the petitioner has proof that he timely filed his petition. Id. He asserts that

a few days after he filed his petition for review, it was denied by the Supreme

Court of Wisconsin, and says that “[t]his information is on the computer, 374

Wis. 2d 160.” Id. He asks the court to “go through” the matter for

reconsideration and says that he “overlooked this matter” in his objection to

Judge Jones’s recommendation. Id. The letter said that the petitioner “was

originally confused at the specific petition the court was pertaining to,” but

opines that “the court should have saw this also when review my habeas

petition because it is on record.” Id. at 2. In a post-script, the petitioner stated

that if the court still disagreed that his petition was timely, he had enclosed a

motion for reconsideration brief citing Holland v. Florida, 560 U.S. 631 (2010).

Id.

                                          2

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 2 of 20 Document 31
       As the petitioner indicated, he also filed a document titled “Motion for

Reconsideration Brief of Petitioner/Appellant.” Dkt. No. 19. The brief indicates

that the petitioner is asking the court to reconsider its dismissal based on the

Supreme Court’s ruling in Holland v. Florida, 560 U.S. 631 (2010), which he

says stands for the proposition that “‘egregious attorney misconduct’ is” an

extraordinary circumstance that justifies a court applying the doctrine of

equitable tolling to a late-filed petition. Id. at 2. After an extended discussion of

the Holland decision, and citation to subsequent Seventh Circuit decisions

applying Holland, the petitioner concluded the brief by stating:

       [i]n petitioner’s case, Youngmark was misguided by inmates on what
       he needed to do in order to keep his federal time from tolling in order
       to file for federal habeas relief. Petitioner’s counsel even failed to
       properly inform him of all steps he should take to properly attack
       his state and federal issues, or proper tolling time and due dates to
       file any other proceedings whether in state or federal court.
       Therefore this federal habeas court should grant petitioners petition
       for his habeas corpus, on extraordinary circumstances for equitable
       tolling for habeas corpus filing one-yea[r] limitation filing rule.

Id. at 6.

       Along with the motion and brief, the petitioner filed seven pages of

documents—new documents that were not among the hundreds of pages he’d

filed in the prior twenty months. The first is a cover letter dated December 15,

2016 from Assistant Attorney General Charlotte Gibson to the clerk of the

Wisconsin Supreme Court, enclosing the respondent’s affidavit of no service for

the petitioner’s petition for review to the Supreme Court. Dkt. No. 19-1 at 1.

The second is an order from the Wisconsin Supreme Court dated December 29,

2016, granting the petitioner’s motion to waive filing of the required number of

                                          3

            Case 2:18-cv-00911-PP Filed 07/01/20 Page 3 of 20 Document 31
copies and granting his motion to send a copy of his petition back to him so

that he could serve the Attorney General. Dkt. No. 19-1 at 4-5. Third is a letter

dated January 10, 2016 from Assistant Attorney General Charlotte Gibson

stating:

      On December 15, 2016, I filed an affidavit of no service regarding
      the petitioner’s petition for review in the above matter. This is to
      inform the court that I have been served with the petition. As stated
      in the affidavit of no service, the State’s time to respond would not
      begin to run until it was served. The petition was mailed on January
      7, 2016, making the State’s response due January 24, 2016.

Dkt. No. 19-1 at 6. (The references to the year 2016 in the date of the letter and

in the last line of the letter appears to be an error; given the time line of events,

it is likely Assistant A.G. Gibson meant to date the letter January 10, 2017 and

to reference dates of January 7, 2017 and January 24, 2017 at the end. In fact,

someone—perhaps the petitioner—took a pen and wrote the numeral “7” over

the typed numeral “6” in the two dates at the letter’s end. Id.)

      B.       Analysis

               1.   Subject-Matter Jurisdiction

      The petitioner filed a notice of appeal on March 9, 2020. Generally, “[t]he

filing of a notice of appeal is an event of jurisdictional significance—it confers

jurisdiction on the court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982); see also United States v.

Taylor, 796 F.3d 788, 791 (7th Cir. 2015). But the petitioner also filed a motion

for reconsideration on March 3—less than ten days after the court’s February



                                          4

           Case 2:18-cv-00911-PP Filed 07/01/20 Page 4 of 20 Document 31
24, 2020 order. The notice of appeal and motion for reconsideration bring

Federal Rule of Appellate Procedure 4(a)(4) into play; that rule provides:

      If a party files a notice of appeal after the court announces or enters
      a judgment—but before it disposes of any motion listed in Rule
      4(a)(4)(A)—the notice becomes effective to appeal a judgment or
      order, in whole or in part, when the order disposing of the last such
      remaining motion is entered.

Fed. R. App. P. 4(a)(4)(B)(i). Among others, Rule 4(a)(4)(A) includes motions

brought under Rule 59(e) or Rule 60(b). The scenario contemplated by Rule

4(a)(4)(B)(i) occurred here; the petitioner filed a motion for reconsideration

(which remains pending) then filed a notice of appeal. Under Fed. R. App. P.

4(a)(4)(B)(i), this court retains jurisdiction to decide the motion for

reconsideration because the petitioner’s notice of appeal will not take effect

until the court decides that motion.

             2.    Standards for Motion for Reconsideration

      “[T]he Federal Rules of Civil Procedure do not expressly recognize a

‘motion to reconsider.’” United States v. Roth, No. 10 Misc. 001, 2010 WL

1541343, at *2 (E.D. Wis. April 19, 2010). Courts in the Seventh Circuit,

however, generally apply the standards of Rule 59(e) or Rule 60(b) to such

motions. Washington Frontier League Baseball, LLC v. Zimmerman, No. 14-cv-

1862-TWP-DML, 2016 WL 4798988, at *1 (S.D. Ind. Sept. 14, 2016). Rule 59(e)

allows a court to alter or amend a judgment if the party files the motion “no

later than 28 days after the entry of the judgment.” Rule 60(b) is available

where a movant files within a “reasonable about of time” after final order and

judgment. Here, the petitioner filed the motion to reconsider eight days after

                                          5

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 5 of 20 Document 31
the court entered final judgment; both Rule 59(e) and Rule 60(b) are available

avenues of relief for the petitioner.

      “Altering or amending a judgment under Rule 59(e) is permissible when

there is newly discovered evidence or there has been a manifest error of law or

of fact.” Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006) (citing

Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

Rule 60(b) allows a party to seek relief from an “order” for any of six

enumerated reasons, including mistake, inadvertence, newly discovered

evidence, fraud, or any other reason that justifies relief. Fed. R. Civ. P. 60(b).

      Under Rule 59(e), “[a] ‘manifest error’ is not demonstrated by the

disappointment of the losing party;” it “is the ‘wholesale disregard,

misapplication or failure to recognize controlling precedent.’” Bilek v. Am.

Home Mortg. Servicing, No. 07 C 4147, 2010 WL 3306912 at *1 (N.D. Ill. Aug.

19, 2010) (quoting Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir.

2000)). “Newly discovered evidence” is evidence that was “not available at the

time of briefing.” Katz-Crank v. Haskett, No. 1:13-cv-00159-TWP-DML, 2014

WL 3507298, at *2 (S.D. Ind. July 14, 2014). “Reconsideration is not an

appropriate forum for rehashing previously rejected arguments or arguing

matters that could have been heard during the pendency of the previous

motion.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (quoting Caisse

Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir.

1986)). Such a motion “does not provide a vehicle for a party to undo its own

procedural failures, and it certainly does not allow a party to introduce new

                                         6

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 6 of 20 Document 31
evidence or advance arguments that could and should have been presented to

the district court prior to [the decision to be reconsidered].” Woods v. Resnick,

725 F. Supp. 2d 809, 825 (W.D. Wis. July 16, 2010) (quoting United States v.

Resnick, 594 F.3d 562, 568 (7th Cir. 2010)).

            3.     Application of the Rule 59(e) Standard to the Facts

      Although the petitioner filed with his motion to reconsider seven pages of

documents he’d not previously filed, the documents do not constitute newly

discovered evidence. The petitioner does not state that he had no idea these

documents existed, or that he only recently found them. He says only that he

“overlooked” the information about his petition for review to the Wisconsin

Supreme Court when he objected to Judge Jones’s recommendation. The

petitioner is not entitled to reconsideration based on newly discovered

evidence.

      Nor has the petitioner demonstrated a manifest error of law or fact. The

petitioner is responsible for Judge Jones’s calculation of the limitations period,

and for this court’s calculation. The court did not err—the petitioner did.

      One section of the form petition for habeas relief under 28 U.S.C. §2254

is captioned “Direct State Appeal of Conviction;” it asks petitioners for

information about whether they appealed their judgment of conviction. See

Dkt. No. 1 at 3. In that section of his petition, the petitioner checked the box

next to “Yes,” indicating that he had appealed his conviction; he informed the

court that the Wisconsin Court of Appeals summarily affirmed the circuit court

on November 1, 2016. Id. The petitioner attached the November 1, 2016 Court

                                         7

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 7 of 20 Document 31
of Appeals decision to the petition. Dkt. No. 1-1 at 19. The next question under

“Direct Appeal of State Conviction “asked, “Did you seek further review by the

highest state court?”; the petitioner checked the box next to “No.” Dkt. No. 1 at

3. Underneath and to the right of this question, the petitioner wrote “[b]ecause

Counsel-Of-Record was relieved and he was forced to proceed Pro se with the

help of Prison lead litigators.” Id. The petitioner attached over three hundred

and sixty pages of exhibits to his petition, dkt. nos. 1-1, 1-2; nowhere in those

hundreds of pages did he include the documents he now submits in support of

his motion for reconsideration.

      On July 11, 2018, Magistrate Judge Jones issued an order screening the

petition and requiring the petitioner to show cause why his petition should not

be dismissed as time-barred under 28 U.S.C. §2244(d). Dkt. No. 7. Judge

Jones’s order explicitly stated, “Mr. Youngmark indicates that he did not file a

petition for review in the Wisconsin Supreme Court. Pet. 3. Thus, the time for

seeking direct review expired on or about December 1, 2016—that is, thirty

days after the Wisconsin Court of Appeals affirmed his conviction.” Dkt. No. 7

at 3. After explaining that the petitioner’s later filings in the Wisconsin state

courts did not toll the statute of limitations, Judge Jones gave the petitioner an

opportunity to demonstrate why his petition should not be dismissed as time-

barred. Id. at 4.

      A little over a week after Judge Jones issued that order, the petitioner

filed a three-page brief with thirty-five pages of attachments. Dkt. Nos. 8, 8-1.

The brief did not mention that the petitioner had filed a petition for review of

                                         8

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 8 of 20 Document 31
his direct appeal in the Wisconsin Supreme Court. Dkt. No. 8. The thirty-five

pages of attachments did not reference a petition for review in the Wisconsin

Supreme Court. Dkt. No. 8-1. The petitioner did not mention the documents he

now submits in support of his motion for reconsideration.

      On August 15, 2018, Judge Jones issued a report recommending that

this court to dismiss the petition as time-barred under 28 U.S.C. §2244(d).

Dkt. No. 9. Judge Jones reviewed the case history, again explicitly remarking

that “[the petitioner] indicates that [he] did not seek further review of his direct

appeal with the Wisconsin Supreme Court, nor did he file a petition for

certiorari in the United States Supreme Court.” Id. at 2. Judge Jones explained

why the petitioner’s one-year clock under the Antiterrorism and Effective Death

Penalty Act (AEDPA) began to run on December 1, 2016:

      In order to stop the clock on his federal habeas petition, [the
      petitioner] would have had to file his petition for review of his direct
      appeal with the Wisconsin Supreme Court within thirty days of the
      date of the appellate court decision. See Wis. Stat. §808.10(1). The
      Wisconsin Court of Appeals rendered its decision on November 1,
      2016. [The petitioner’s] petition for review filed January 28, 2018, is
      outside of the thirty-day deadline.

Id. at 5. Judge Jones recommended dismissing the petition but informed the

petitioner that he could file objections to the report within fourteen days. Id. at

9.

      The petitioner filed his objections on August 21, 2018—six days after

Judge Jones’s report and recommendation. Dkt. No. 10. Nowhere in the

sixteen-page brief did the petitioner object to Judge Jones’s determination that

the petitioner’s statute of limitations under AEDPA began to run thirty days

                                         9

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 9 of 20 Document 31
after the Wisconsin Court of Appeals decision on November 1, 2016. Id. He did

not explain that he had filed a petition for review in the Wisconsin Supreme

Court on direct appellate review. He did not submit the documents that he now

files in support of his motion for reconsideration.

      This court adopted Judge Jones’s report and recommendation on

February 24, 2020. Dkt. No. 17. The court agreed with Judge Jones’s finding

that the limitations period under AEDPA began running on December 1,

2016—the day the petitioner’s time for filing a petition for review in the

Wisconsin Supreme Court expired. Id. at 4. The petitioner had not objected to

that portion of the report and recommendation, and because the petition itself

affirmatively stated that the petitioner had not filed a petition for review in the

Wisconsin Supreme Court, this court had no reason to find that Judge Jones

committed clear error in finding that the limitations period began to run on

December 1, 2016. Id. at 8. Without an objection (or a reason to question the

petitioner’s representation in his petition), this court did not independently

research whether the petitioner had—or hadn’t—filed a petition for review in

the Wisconsin Supreme Court on his direct appellate review.

      Instead, the court calculated the petitioner’s limitations period relying on

the information he’d provided in his pleadings and attachments and concluded

that his petition was untimely. Id. at 8. The court considered whether to

equitably toll the limitations period but found that the petitioner had not

diligently pursued his rights and had not shown extraordinary circumstances

that prevented him from timely filing in federal court. Id. at 14. The court

                                         10

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 10 of 20 Document 31
found that the petitioner had described unfortunate circumstances—lack of

funds, lack of legal training and knowledge, reliance on appointed counsel and

the assistance of other inmates—but found that those circumstances were

“common parts of prison life.” Id. at 15 (citing Carpenter v. Douma, 840 F.3d

867, 872 (7th Cir. 2016)).

      Now, in a motion for reconsideration filed over a year and a half after he

filed his federal habeas petition, the petitioner argues that (1) the court should

have figured out on its own that he had filed a petition for review with the

Wisconsin Supreme Court and thus that his federal petition was timely filed,

dkt. no. 19-2 at 2, and (2) that the court should have applied the doctrine of

equitable tolling because other inmates gave him incorrect guidance and his

lawyer did not tell him how to properly file a federal habeas petition or how to

calculate tolling and due dates, dkt. no. 19 at 6.

      The petitioner’s claim that it was this court’s responsibility to suss out

that he had sought review with the Wisconsin Supreme Court is not supported

by Seventh Circuit law. The Seventh Circuit has held that “[i]f the state raises

an AEDPA statute of limitations defense, the petitioner must come forward with

some evidence to support his claim that, with the benefit of the Houston

mailbox rule, 365 countable days have not elapsed from the time his state-

court judgment became final to the time he filed his federal habeas petition.”

Ray v. Clements, 700 F.3d 993, 1008 (7th Cir. 2012) (citing Allen v. Culliver,

471 F.3d 1196, 1998 (11th Cir. 2006)). Once the petitioner makes that




                                        11

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 11 of 20 Document 31
evidentiary showing, “the burden shifts to the government to prove that the

limitations period has run.” Id.

      In this case, it was Judge Jones, rather than the state, who raised the

limitations issue, based on the defendant’s representation in the petition that

he had not sought review in the Wisconsin Supreme Court. Dkt. No. 7 at 3.

Judge Jones’s order made clear that it was that representation that resulted in

Judge Jones concluding that the one-year limitations period had expired. Id.

Nonetheless, Judge Jones gave the petitioner the opportunity to present

evidence to show otherwise, giving him over a month to show cause why his

petition was not untimely filed. Id. at 4.

      The petitioner responded that he had filed a petition for review in the

Wisconsin Supreme Court. Dkt. No. 8 at 2. He stated, however, that he had

filed that petition on January 28, 2018—over a year after the Wisconsin Court

of Appeals’ decision affirming his conviction. Id. (It appears the January 28,

2018 petition for review was a request to review a ruling on one of the

defendant’s state post-conviction or habeas motions.) He did not mention any

earlier petition for review.

      In his recommendation for dismissal of the petition, Judge Jones noted

that the petitioner argued “that the petition for review he filed with the

Wisconsin Supreme Court on January 28, 2018, tolled his writ of habeas

corpus.” Dkt. No. 9 at 3. Judge Jones disagreed, pointing out that the

petitioner would have had to file his petition for review within thirty days of




                                         12

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 12 of 20 Document 31
Court of Appeals’ November 1, 2016 to be timely.1 Id. at 5. In his objection to

Judge Jones’s recommendation, the petitioner repeated his argument that his

January 28, 2018 petition for review rendered his federal petition timely. Dkt.

No. 10 at 5-6.

      Judge Jones relied on the petitioner’s representations to calculate the

limitations period—he did not do his own research into the history of the

petitioner’s state cases. Neither did this court. The petitioner’s argument that

the court—Judge Jones or Judge Pepper—should have dug through the

dockets in his three underlying state cases, or searched his name in an

electronic research database such as Westlaw, to determine whether he had

accurately represented that he did not file a petition for review of the original

conviction does not demonstrate a manifest error of law or fact.

      As an aside, it appears that even though the petitioner sought review in

the Supreme Court on direct appeal, the federal petition was not timely filed.

The court pulled up the case the petitioner cited, “374 Wis. 2d 160”; it is a

March 13, 2017 order from the Wisconsin Supreme Court stating, “Petition for

Review Denied.” State v. Youngmark, 374 Wis.2d 160 (Table) (Wis. 2017). The

court also reviewed the publicly available docket for one of the petitioner’s

original criminal cases, State of Wisconsin v. Scott Allen Youngmark, Polk

County Case No. 2012CF000462, available at: https://wcca.wicourts.gov/, and




1Wis. Stat §808.1(1) (“. . . the petition for review shall be filed in the supreme
court within 30 days of the date of the decision of the court of appeals.”).
                                        13

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 13 of 20 Document 31
found an entry from the Wisconsin Supreme Court dated March 13, 2017

stating “Petition for Review is Denied, without costs.”

      Under 28 U.S.C. §2244(d)(1)(A), a judgment becomes “final” for the

purposes of the one-year limitations period when the time for seeking review of

that judgment has expired. The petitioner could have sought review of the

Wisconsin Supreme Court’s March 13, 2017 denial of review by filing a petition

for certiorari with the United States Supreme Court. Under Supreme Court Rule

13(1), he had ninety days from the entry of that order to seek certiorari. Ninety

days after March 13, 2017 (not including March 13, 2017, under Wis. Stat.

§801.15(1)(b)) was June 11, 2017. June 11, 2017 fell on a Sunday, a date on

which the clerk’s office would have been closed, so under the statute, the

ninetieth day fell on Monday, June 12, 2017. This means that the one-year

period for the petitioner to file his federal habeas began June 12, 2018. The

petitioner needed to file his federal habeas petition by Tuesday, June 12, 2018.

The court received the petition on June 15, 2018—three days after the June

12, 2018 expiration of the one-year limitation period. Dkt. No. 1.

      The Supreme Court held in Houston v. Lack, 487 U.S. 266, 276 (1988)

that the “mailbox rule” applies in prisoner cases. But that rule does not help

the petitioner, because the petitioner did not file his petition by mail—he filed it

electronically. At 11:40 a.m. on Friday, June 15, 2018, the court received an

email from Kathryn S. Emmer at the Department of Corrections; attached to

the email was the petitioner’s petition to proceed without prepaying the filing

fee (which he dated June 14, 2018). At that same time—11:40 am.—the court

                                        14

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 14 of 20 Document 31
received another email from Ms. Emmer; the petition was attached. At 11:41

a.m., the court received a third email from Ms. Emmer; attached was one

chunk of the 360-plus pages of documentation the petitioner submitted with

the petition. The court received three further emails—one more at 11:41 a.m.

and two at 11:42 a.m.—with the remainder of the petitioner’s 360-plus pages of

attachments. The petitioner filed his petition three days late.

      As for equitable tolling, the petitioner (in what appears to be a pattern)

failed to raise that argument with Judge Jones. Dkt. No. 17 at 12. He raised it

before this court when he objected to Judge Jones’s recommendation, citing

Holland, and this court considered his argument. Id. The court first concluded

that the petitioner had not met the first requirement of Holland—that he had

not diligently been pursuing his rights, because he had not sought review in

the Wisconsin Supreme Court on direct appeal. Id. at 13-14. The court also

concluded that the petitioner had not shown that extraordinary circumstances

prevented him from timely filing the appeal, noting that many habeas

petitioners faced the same challenges the petitioner cited—lack of funds, no

legal training and forced reliance on appointed counsel or the assistance of

other inmates. Id. at 14.

      As it turns out, the court’s conclusion that the petitioner did not

diligently pursue his rights was based on a lack of information. The petitioner

did diligently pursue his rights on direct appeal, because he did seek review in

the Wisconsin Supreme Court. But as to the lack of extraordinary

circumstances that would warrant equitable tolling, the petitioner’s motion to

                                        15

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 15 of 20 Document 31
reconsider provides nothing new. The petitioner again argues that his state-

court counsel “failed to properly inform him of all steps he should take to

properly attack his state and federal issues, or proper tolling time and due

dates to file any other proceedings whether in state or federal court.” Dkt. No.

19 at 5. This is the ground the petitioner presented in his objection to Judge

Jones’s recommendation, and the ground this court rejected in its February 24,

2020 order, where it explained to the petitioner that “‘[a] lawyer’s ineptitude,’

such as his failure to meet a filing deadline . . . is garden variety and ‘does not

support equitable tolling.’” Dkt. No. 17 at 13-14 (citing Obriecht v. Foster, 727

F.3d 74, 748 (7th Cir. 2013) (quoting Lee v. Cook Cty., 625 F.3d 969, 972-73

(7th Cir. 2011)). The motion for reconsideration presents no new evidence,

demonstrates no manifest error of law or fact and does not move beyond the

“garden variety” error the court rejected in its February order.

      Even with the new documents the petitioner has filed, and with the

knowledge that the petitioner did seek review of his conviction in the Wisconsin

Supreme Court, the court will not vacate its decision to dismiss the petition as

time-barred under 28 U.S.C. §2244(d). The federal petition is time-barred, and

there is no basis for the court to apply the doctrine of equitable tolling because

the petitioner has not satisfied the Holland factors.

      4.     Application of the Rule 60(b) Standard to the Facts

      Nor does the court have any reason to vacate its ruling under Rule 60(b).

The petitioner has not demonstrated mistake, inadvertence, surprise or

excusable neglect. Rule 60(b)(1). As the court has noted, he has not presented

                                        16

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 16 of 20 Document 31
newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b). Rule 60(b)(2). He

has not demonstrated fraud, misrepresentation or misconduct by the

respondent. Rule 60(b)(3). The judgment is not void. Rule 60(b)(4). The

judgment has not been satisfied, released or discharged, and was not based on

an earlier reversed or vacated judgment. Rule 60(b)(5). There is no other reason

that justifies relief. Rule 60(b)(6).

      The court will not vacate its February 2020 order dismissing the petition

as time-barred.

II.   Motion to Appeal Without Prepaying the $505 Appellate Filing Fee
      (Dkt. No. 21)

      The petitioner asks the court to waive prepayment of the $505 appellate

filing fee. Dkt. No. 21. Under Federal Rule of Appellate Procedure 24(a)(3), a

district court may allow an appellant to proceed without prepaying the filing fee

if it finds the appellant to be indigent and the appeal to be taken in good faith.

Fed. R. App. P. 24(a)(3). Because the Prison Litigation Reform Act does not

apply to habeas cases, Walker v. O’Brien, 216 F.3d 626, 634 (7th Cir. 2000),

the court decides whether a habeas appellant is indigent by relying on the

information the petitioner provides in his affidavit of indigence. See Martin v.

United States, 96 F.3d 853, 855-56 (7th Cir. 1996). The petitioner’s affidavit of

indigence states that he has no prison income and no job and that he owes

restitution. Dkt. No. 21. The court finds that the petitioner cannot pay the

$505 filing fee.



                                        17

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 17 of 20 Document 31
      As for good faith, district courts should not apply an inappropriately high

standard when making a good faith determination. Pate v. Stevens, 163 F.3d

437, 439 (7th Cir. 1998). An appeal taken in “good faith” is one that seeks

review of any issue that is not frivolous, meaning that it involved “legal points

arguable on their merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983) (quoting Anders v. California, 386 U.S. 738 (1967)); see also, Coppedge v.

United States, 369 U.S. 438, 445 (1962). Although the court declined in its

February 24, 2020 order to issue a certificate of appealability, the Seventh

Circuit has warned district courts against conflating the good faith and

certificate of appealability standards; declining to issue a certificate of

appealability “is not enough to explain why the appeal on the merits would not

be in good faith, because the standard governing the issuance of a certificate of

appealability is not the same as the standard for determining whether an

appeal is in good faith. It is more demanding.” Walker v. O’Brien, 216 F.3d 626,

634 (7th Cir. 2000). “To determine that an appeal is in good faith, a court need

only find that a reasonable person could suppose that the appeal has some

merit.” Id. On the other hand, an appeal taken in bad faith is one that is based

on a frivolous claim—that is, claims that no reasonable person could suppose

have any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

      The February 24, 2020 order dismissed the petition as time-barred based

on the information the petitioner had given the court. He now moves to

reconsider (and appeal) that decision based on information he had not provided

previously, and the court has considered that information and concluded that

                                         18

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 18 of 20 Document 31
the petition still is time-barred. If the Seventh Circuit calculates differently, it

may conclude that the petition was timely filed. It is a close call, but giving the

petitioner the benefit of the doubt, the court will grant the petitioner’s motion

for leave to proceed without prepaying the filing fee.

III.   Motion to Stay (Dkt. No. 25)

       The petitioner’s March 23, 2020 motion asked the court to stay the

appellate court proceedings while the court decided the motion for

reconsideration. Dkt. No. 25. The court has decided the motion for

reconsideration and motion for leave to appeal without prepaying the filing fee.

The court will deny as moot the motion to stay.

IV.    Motion to Move Forward with Reconsideration Motion (Dkt. No. 28)

       The court received the petitioner’s motion on June 1, 2020, and it was

prompted by the fact that the Seventh Circuit had several times asked the

respondent to report on the status of the motion to reconsider. Dkt. No. 28.

The court regrets that it has put both the petitioner and the respondent to the

unnecessary task of responding to the Seventh Circuit’s request. Through this

order, the court grants the petitioner’s motion to move forward with the motion

to reconsider.

V.     Conclusion

       The court DENIES the petitioner’s motion for reconsideration. Dkt. No.

19.

       The court GRANTS the petitioner’s motion for leave to appeal without

prepayment of the filing fee. Dkt. No. 21.

                                         19

        Case 2:18-cv-00911-PP Filed 07/01/20 Page 19 of 20 Document 31
      The court DENIES AS MOOT the petitioner’s motion to stay. Dkt. No. 25.

      The court GRANTS the petitioner’s motion to move forward with the

motion to reconsider. Dkt. No. 28.

      Dated in Milwaukee, Wisconsin this 1st day of July, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                      20

       Case 2:18-cv-00911-PP Filed 07/01/20 Page 20 of 20 Document 31
